 

 

 

= rave SO fe A mR HERE Ro OY 0 RESTOR EE

Supreme Court
OF THE STATE OF NORTH CAROLINA

  

I, Amy L. Funderburk, Clerk of the Supreme Court of North Carolina, do hereby
certify that on March 12, 2021, license to practice as an Attorney and Counselor at Law in

all the Courts of this State was issued by the North Carolina Board of Law Examiners to

Blake Garrett Abbott

according to the certified list of licentiates reported by the Secretary of said Board and filed
in my office as required by statute.

To the date of this certificate, no order revoking said license has been filed with this
Court and no order suspending same is in effect.

WITNESS my hand and the Seal of the Supreme Court of North Carolina at office in

Raleigh, this June 23, 2021.

Leds Fender

Amy L. Funderburk
Clerk of the Supreme Court
of the State of North Carolina

 

 

 

 

 
